Citation Nr: 1135035	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for cluster headaches.

2. Entitlement to service connection for an acquired psychiatric disability, to include dysthymia, schizoaffective disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dr. C. H. Thornton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from June 1980 to August 1980.  He also served on active duty from August 1981 to November 1983 with a discharge under honorable conditions.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the benefits sought on appeal.  The Veteran's claims file was subsequently transferred to the RO in Muskogee, Oklahoma, then to New Orleans, Louisiana.

This matter was previously remanded by the Board in September 2010 to afforded the Veteran a hearing.  A video hearing was held before the undersigned Veterans Law Judge in June 2011 and a transcript of this hearing has been associated with the claims file.

In addition, the issues on appeal previous to this decision were whether new and material evidence was submitted to reopen the Veteran's claim for entitlement to service connection for dysthymia and cluster headaches.  The claim for entitlement to service for service connection for PTSD was also included in the appeal.  However, as discussed in further detail in the REMAND portion of this decision, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim for dysthymia and PTSD have been combined and recharacterized as stated above. 

The request to reopen the claim of service connection for dysthymia and cluster headaches being granted herein, the issue of service connection for the alleged disorders and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Board decision of July 1998 denied the Veteran's claim of entitlement to service connection for dysthymia.  The Veteran was notified of his appellate rights, but did not timely appeal the decisions.

2. Evidence received since the July 1998 Board decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for dysthymia, and as such, this claim is reopened.

3. The Board decision of July 1998 denied the Veteran's claim of entitlement to service connection for cluster headaches.  The Veteran was notified of his appellate rights, but did not timely appeal the decisions.

4. Evidence received since the July 1998 Board decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for cluster headaches, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The July 1998 Board decision denying service connection for dysthymia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence having been received, the claim of entitlement to service connection for dysthymia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3. The July 1998 Board decision denying service connection for cluster headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4. New and material evidence having been received, the claim of entitlement to service connection for cluster headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

New and Material Evidence 

In general, RO and Board decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Prior to the current claim, the Veteran's claim for entitlement to service connection for dysthymia and cluster headaches were last denied in a July 1998 Board decision.   The Veteran did not appeal; accordingly, the July 1998 Board decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  In August 2004, the Veteran submitted a new claim for dysthymia and cluster headaches and was denied by the RO in December 2004.  The Veteran timely appealed this decision.

Dysthymia

The Board notes that the Veteran's claim for service connection for dysthymia was denied in July 1998 as it was determined there was no evidence that either dysthymia or a bipolar disorder was related to the Veteran's period of active service.  The Board determined there was no medical evidence which showed he currently suffered from a chronic dysthymic disorder which can be related to his military service.  

Evidence received subsequent to the July 1998 decision indicates that the Veteran was treated on numerous occasions for various psychiatric disorders at the VA medical center as well as by private physicians.  There are also several treatment records demonstrating the Veteran's hospitalization for mental health disorders.  According to the evidence of record, the Veteran has been diagnosed with PTSD, depression, and a schizoaffective disorder.

A May 2007 letter from S. N. Vallair, a therapist at the Progressive Health Center, recommended that the Veteran receive care to "[address] issues related to PTSD, possibly of military origin and directly related to military experiences."

A May 2007 letter from Dr. S. Gad, a psychiatrist at the Oceans Behavioral Hospital, opined the Veteran currently suffered from PTSD "that is directly related and of a military origin."

A May 2007 letter from Dr. K. Berry, a private doctor who treated the Veteran at Lakeside Behavioral Health System in December 2006, submitted an opinion stating the Veteran's PTSD was directly related to his military service.

In February 2010, the Veteran described a stressor where he was stabbed in the shoulder while on active duty.  He stated he was treated at a civilian hospital and interviewed by civilian authorities.  

At the June 2011 Board hearing, the Veteran testified as to several stressors including his training as a medical laboratory specialist which his duties included assisting on autopsies and "dealing with people's lives that were on the edge of death."  The Veteran stated he had discussions with Dr. S. Gad on survivor's guilt and his treatment for it.  The Veteran also described his encounters with the Ku Klux Klan during his military service.  He stated he was the target of an attack when an explosive device was placed in a television tube in his room.  

The medical evidence above is "new" because it was not previously considered by the RO or the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran currently has a mental health disorder, which was the reason service connection was denied previously.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.

Cluster headaches

As stated above, the Veteran was denied service connection for cluster headaches by the Board in July 1998.  The Board determined there was no evidence of treatment for headaches since separation from service or a current disability.  

Evidence received subsequent to the July 1998 Board decision indicates that the Veteran complained of cluster headaches in November 2000 while being treated for a psychiatric condition.  

In addition, the Veteran testified he was diagnosed with cluster headaches two years prior to service.  The Veteran described the headaches as debilitating and had difficulty coping with them during service.  He stated they worsened during his military service and reported it while he was "in medical school at Fort Sam Houston, Texas." 

The medical evidence above is "new" because it was not previously considered by the RO and the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran condition existed prior to service and was aggravated during service and has a current disability, which was the reason service connection was denied previously.

Furthermore, as the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Here, the lay testimony, along with the newly submitted VA medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for dysthymia is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for cluster headaches is reopened and, to that extent only, the appeal is granted.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

In addition, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits and/or the Disability Determination Service.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and/or Disability Determination Service and obtain the Veteran's complete records, including any administrative decision(s) on his application for disability benefits and all underlying medical records.  

Acquired psychiatric disability, to include dysthymia, schizoaffective disorder, depression, and PTSD

The Board notes this issue was developed as claims for service connection for dysthymia and PTSD separately.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for one specific psychiatric disorder, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. at 5. 

Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Therefore, the Board must analyze the Veteran's current claim under this expanded framework, based on the Clemons ruling and appropriate review of the evidence of record and therefore, the issue has been recharacterized as reflected on the title page.

Service connection for PTSD requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in- service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).   See 38 C.F.R. § 3.304(f) (2010).

To date, the Veteran has not been provided a VA examination.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is currently diagnosed with several psychiatric disorders, has presented argument that it is associated with his active service.  In addition, the Veteran has submitted several statements from private mental health professions that his conditions may be related to his military service.  As such, the Veteran must be afforded a VA examination.  


Cluster headaches

The Veteran testified at the Board hearing in June 2011 that his cluster headaches started prior to service.  The Veteran stated they continued during service and even worsened.  The Veteran stated he was treated at a medical school in Fort Sam Houston, Texas.  He stated he was treated with a medication named Sansert.  The Veteran stated that following service, his headaches continued.

The Board notes that according to record, there is no current diagnosis of cluster headaches.  However, the Veteran has complained of them.  The Court has held lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.

Despite the lack of diagnosis, based on the complaints post-service, and the Veteran's testimony that his cluster headaches is related to his service, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and the Disability Determination Service and request that they provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. The Veteran should be afforded a VA psychiatric examination.  The claims file must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should be asked to provide an opinion addressing the following questions:

a. Is a diagnosis of any psychiatric disorder, to include PTSD dysthymia, schizoaffective disorder, and/or depression, appropriate?

b. If PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from PTSD and whether it manifested during, or as a result of, active military service, or, whether it was permanently aggravated as a result of active service.

c. If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is it at least as likely as not that this disorder(s) manifested during, or as a result of, active military service, or, whether it was permanently aggravated as a result of active service.

The examiner is asked to specifically address the opinion letters from Drs. S. Gad, K. Berry, and therapist S. N. Vallair (all dated May 2007) stating the Veteran's PTSD is related to his military service, as well as the Veteran's statements.  A complete rationale for any opinion expressed must be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3. The Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed cluster headaches.  The examiner is asked to determine whether the Veteran suffers from a current disability of cluster headaches.  If the Veteran is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not that any such disability manifested during, or as a result of, active military service.

Also, if the Veteran is diagnosed with cluster headaches, the examiner is asked whether the Veteran's condition is deemed to have preexisted his enlistment into active duty, and to opine as to whether this condition was likely permanently aggravated as a result of active service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4. Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, she and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


